

EXECUTIVE CHANGE IN CONTROL
SEVERANCE AGREEMENT
 
THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”), effective as
of December 30th, 2005 (the “Effective Date”), by and between Frontier Oil
Corporation, a Wyoming corporation (the “Company”), and Lloyd J. Nordhausen (the
“Executive”).
 
WITNESSETH:
 
WHEREAS, the parties desire to enter into this Agreement; and
 
WHEREAS, the parties agree that on and after the Effective Date and prior to a
Change in Control (as defined below) the Executive is an “at will” employee of
the Company;
 
NOW, THEREFORE, in consideration of the premises and covenants herein contained
and other good, valuable and binding consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.  Operation of Agreement.
 
1.01  This Agreement is effective as of the Effective Date. Unless terminated
earlier as provided herein, this Agreement shall terminate on the third
anniversary of the Effective Date; provided, however, if a Change in Control (as
defined below) of the Company occurs during the term of this Agreement, the term
of this Agreement automatically shall terminate on the eighteen month
anniversary of the effective date of the Change in Control (the “CiC Date”),
regardless of the length of the term remaining as of the CiC Date.
Notwithstanding any provision of this Agreement to the contrary, termination of
this Agreement shall not alter or impair any rights or benefits of the Executive
(or his estate or beneficiaries) that have arisen under this Agreement on or
prior to such termination, including any contingent rights under paragraph 1.03.
 
1.02  For the purpose of this Agreement, the term “Change in Control” of the
Company means the occurrence of any one of the following on or after the
Effective Date:
 
(a)  the consummation of any transaction (including without limitation, any
merger, consolidation, tender offer, or exchange offer) the result of which is
that any individual, entity, group or “person” (as such term is used in Sections
13(d)(3) and 14(d)(2), of the Securities Exchange Act of 1934 (the “Exchange
Act”)), other than the Company, a subsidiary or an employee benefit plan of
either, becomes the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act), directly or indirectly, of stock and/or
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities,
 
(b)  a change in the composition of the Board of Directors of the Company, as a
result of which fewer than a majority of the non-employee directors are
Incumbent Directors. “Incumbent Directors” shall mean non-employee directors who
either (A) are non-employee Directors as of the date the Plan is adopted, or (B)
are elected, or nominated for election, thereafter to the Board of Directors
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination, but “Incumbent Director” shall not
include an individual whose election or nomination is in connection with (i) an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934) or an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors or (ii) a plan or agreement to replace
a majority of the then Incumbent Directors,
 
(c)  the consummation of the sale, lease, transfer, conveyance or other
disposition (including by merger or consolidation) in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole (other than to an entity wholly owned, directly
or indirectly, by the Company), unless, following such transaction all or
substantially all of the persons who were the beneficial owners of the
outstanding voting stock and securities of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding voting stock and securities of the entity
resulting from such transaction in substantially the same proportions as
immediately prior to such transaction, or
 
(d)  the adoption of a plan relating to the liquidation or dissolution of the
Company.
 
1.03  Except as provided below, this Agreement automatically shall terminate in
the event the Executive ceases for any reason to be an employee of the Company
and its affiliates prior to a Change in Control; provided, however, if the
Executive’s employment is terminated during the six-month period preceding a
Change in Control that would have occurred during the term of this Agreement but
for the termination of this Agreement upon the Executive’s termination of
employment, and if his termination would have qualified as a Termination of
Employment under paragraph 7.02(a) or paragraph 7.02(b)(ii) (without regard to
the 30/60 day periods provided in paragraph 7.02(b)(ii)), then within 30 days of
such Change in Control the Company shall pay the Executive a lump sum amount
equal to 1.5 (one and one half) times the sum of (i) his annual Base Salary,
(ii) the annual Target Bonus amount, and (iii) in recognition of the benefits
and perquisites described in paragraphs 5.02 and 4.03, an amount equal to 30% of
his annual Base Salary. Further, if at the time of his termination of employment
the Executive held any equity-based compensation awards that were forfeited by
the Executive upon such termination, the Company shall pay the Executive a lump
sum amount equal to the sum of the Fair Market Value of the shares subject to
such forfeited awards less the sum of the exercise prices, if any, of such
awards; provided, however, with respect to any such forfeited award that was a
stock option, the Company, in its sole discretion, may, in lieu of a cash
payment with respect to such forfeited stock option, reinstate and fully vest
such stock option in which event such reinstated stock option shall continue for
the remainder of its full term notwithstanding the Executive’s earlier
termination of employment. Solely for the purpose of this paragraph, Fair Market
Value shall mean the reported closing price of the common shares of the Company
on the date of the Change in Control. In addition, any stock options held by the
Executive on the CiC Date shall remain exercisable for the remainder of their
terms as if the Executive’s employment had not terminated.
 
1.04  Nothing in this Agreement shall operate or be construed to create any
right or duty on the part of the Company or the Executive to remain in the
employment of the Company for any period of time prior to the date of a Change
in Control, each reserving all rights to terminate the “at will” employment
relationship of the Executive at any time prior to a Change in Control.
 
2.  Period of Employment.
 
2.01  If a Change in Control occurs during the term of this Agreement, the
Company agrees to continue the Executive in its employ for the period set forth
in paragraph 2.02 below (the “Period of Employment”) in the position and with
the duties and responsibilities set forth in Section 3 below, and upon the other
terms and conditions hereinafter provided.
 
2.02  Subject to (i) the provisions of Section 6 below, (ii) the termination of
the Executive by the Company for Cause or (iii) a termination by the Executive
other than pursuant to Section 7.02(b), the Period of Employment shall continue
for a period of eighteen months from the CiC Date.
 
3.  Position, Duties, Responsibilities.
 
3.01  During the Period of Employment, the Executive shall continue to serve as
the Vice President and Refinery Manager of Frontier Refining Inc. and continue
to have the duties and responsibilities of such position that the Executive
possessed immediately prior to the CiC Date.
 
3.02  During the Period of Employment, the Executive shall also serve and
continue to serve, if and when elected and reelected, as an officer or director,
or both, of any affiliate of the Company.
 
3.03  Throughout the Period of Employment, the Executive shall devote his full
time and undivided attention during normal business hours to the business and
affairs of the Company, except for reasonable vacations, illness or incapacity;
however, nothing in this Agreement shall preclude the Executive from (i)
devoting reasonable periods required for serving as a director or member of a
committee of any organization that does not involve a conflict of interest with
the interests of the Company, (ii) engaging in charitable and community
activities, and (iii) managing his personal investments, provided that such
activities do not materially interfere with the regular performance of his
duties and responsibilities under this Agreement. The Board of Directors of the
Company shall give the Executive written notice of any such activities that it
believes materially interfere with his duties hereunder and provide the
Executive with a reasonable period of time to correct such activities.
 
3.04  During the Period of Employment, the Executive shall be based at the
Cheyenne, Wyoming refinery. The Executive shall not be required to be absent
from the office on travel status or otherwise more than a total of 60 business
days in any calendar year nor more than 20 consecutive days at any one time.
 
4.  Compensation, Compensation Plans, Perquisites.
 
4.01  During the Period of Employment, the Executive shall be:
 
(a)  paid an annual base salary at no less than the rate in effect immediately
prior to the CiC Date, with increases (if any) as shall be made from time to
time thereafter in accordance with the Company’s regular salary administration
practices for key executives (“Base Salary”); and
 
(b)  provided an annual bonus opportunity in an amount no less than 35% of his
Base Salary (“Target Bonus”).
 
Any increase in Base Salary or the Target Bonus or other compensation shall in
no way diminish any other obligation of the Company under this Agreement.
 
4.02  During the Period of Employment, the Executive shall continue to be
eligible to participate in the Company’s equity-based compensation plans and all
other compensation and incentive plans and programs in which the Executive
participates immediately prior to the CiC Date (or equivalent successor plans
that may be adopted by the Company), including, without limitation, an annual
bonus plan, and the Executive shall be provided thereunder with at least the
same reward opportunities in the aggregate that were provided to the Executive
immediately prior to the CiC Date, unless there has been a material diminution
in the Executive’s performance or duties. Nothing in this Agreement (i) shall be
construed as requiring the Executive to receive during the Period of Employment
payments or benefits under such equity, compensation and incentive plans or
programs that are at least equal to those the Executive received thereunder
immediately prior to the CiC Date, it being the intent of the parties that the
payments and benefits provided thereunder shall be subject to being earned by
the Executive under the then existing criteria for awards under such plans and
programs, which criteria shall be based on substantially the same performance
standards and criteria used by the Company immediately prior to the CiC Date, or
(ii) shall preclude improvement of any reward opportunities in such plans or
other plans or programs in accordance with the practice of the Company.
 
4.03  During the Period of Employment, the Executive shall be entitled to
perquisites, including, without limitation, an office, secretarial and clerical
staff, and to fringe benefits, including, without limitation, the payment or
reimbursement of club dues, in each case at least equal to those provided to the
Executive immediately prior to the CiC Date, as well as to reimbursement, upon
proper accounting, of reasonable expenses and disbursements incurred by him in
the course of his duties.
 
5.  Employee Benefit Plans.
 
5.01  The compensation and other matters provided for in Section 4 above are in
addition to the benefits provided for in this Section 5.
 
5.02  During the Period of Employment, the Executive, his dependents and
eligible beneficiaries shall be entitled to all coverage, participation,
payments and benefits, including service credit for benefits, to which officers
of the Company, their dependents and beneficiaries are entitled under the terms
of the employee benefit plans and practices of the Company in effect immediately
prior to the CiC Date, including, without limitation, the Company’s qualified
and nonqualified retirement programs, 401(k) and profit sharing plans, the
Frontier Oil Corporation Executive Life Insurance Plan, group life insurance
plans, accidental death and dismemberment insurance, business travel insurance,
long term disability, medical, dental and health and other welfare benefit plans
and any successor benefit plans and practices of the Company and its affiliates
for which officers, their dependents and beneficiaries are eligible.
 
5.03  Nothing in this Agreement shall preclude the Company during the Period of
Employment from amending or terminating any perquisites provided to the
Executive or any of its employee benefit plans or practices in which the
Executive participates, provided that in the event of any such amendment or
termination, the Executive shall be entitled during the remaining Period of
Employment to perquisites and benefits (and service credit for benefits) in one
or more successor plans or arrangements that are at least as comparable in the
aggregate to those he received immediately prior to the CiC Date.
 
6.  Effect of Death or Disability.
 
6.01  In the event of the death of the Executive during the Period of
Employment, the legal representative of the Executive’s estate shall be entitled
to receive a lump sum payment equal to the sum of (i) the Executive’s annual
Base Salary and annual Target Bonus amount and (ii) the Fair Market Value of the
shares subject to any equity-based compensation awards forfeited as a result of
the Executive’s death, less the exercise price, if any, of such forfeited
awards. Such payment shall be made as soon as reasonably practical following the
Executive’s death and will be without prejudice to any other payments or
benefits, if any, due hereunder in respect of the Executive’s death or pursuant
to any other plans, agreements or arrangements with the Company.
 
6.02  The term “Disability,” as used in this Agreement, means an illness or
accident which prevents the Executive from performing his duties under this
Agreement. In the event of the Disability of the Executive during the Period of
Employment, the Executive shall continue to receive the full compensation,
benefits and perquisites provided for in this Agreement for the period of such
Disability or the balance of the Period of Employment, whichever is less,
reduced by any other payments made to the Executive pursuant to any disability,
illness or accident plan of the Company or any affiliate.
 
7.  Termination of Employment.
 
7.01  In the event of a “Termination of Employment,” as defined in paragraph
7.02 below, during the Period of Employment,
 
(a)  the Company shall pay to the Executive (or his dependents, beneficiaries or
estate as the case may be), within 30 days of his Termination of Employment, a
lump sum amount equal to (1) 1.5 (one and one half) times the sum of (i) his
annual Base Salary, (ii) the annual Target Bonus amount, and (iii) in
recognition of the benefits and perquisites described in paragraphs 5.02 and
4.03, an amount equal to 30% of his annual Base Salary minus (2) the amount of
(i) any Base Salary and Target Bonus amounts that have been paid to the
Executive for services performed during the Period of Employment and (ii) 30% of
his Base Salary multiplied by a fraction, the numerator of which is the number
of days in the Period of Employment that have lapsed and the denominator of
which is the total number of days in the Period of Employment if it continued
for its full term,
 
(b)  all outstanding stock options and other equity-based compensation awards
held by the Executive at the time of his Termination of Employment (without
regard to when granted) automatically shall vest in full and remain exercisable
for the remainder of their terms as if the Executive’s employment had not
terminated,
 
(c)  if Section 409A of the Internal Revenue Code would subject the Executive to
the additional 20% tax provided thereunder with respect to any severance amounts
paid under this Agreement to the Executive within six months of the Executive’s
Termination of Employment, such payment shall be deferred until the end of such
six-month period or, if earlier, the date such payment may be made without being
subject to such additional tax under Section 409A and for such period until paid
shall bear interest as provided in paragraph 7.01(d), and
 
(d)  any delay by the Company in paying any amount due the Executive under this
Agreement or deferral pursuant to paragraph (c) above shall bear interest at the
maximum nonusurious rate from the date such payment was due (disregarding for
this purpose any deferral pursuant to paragraph (c) above) until paid.
 
7.02  “Termination of Employment,” for the purpose of this Agreement, means:
 
(a)  a termination of the employment of the Executive by the Company and its
affiliates during the Period of Employment for any reason other than for (i)
Cause, as defined in paragraph 7.03 below, or (ii) Disability; or
 
(b)  a termination by the Executive of his employment with the Company and its
affiliates during the Period of Employment upon the occurrence of any of the
following events:
 
(i)  the failure to elect or reelect the Executive to, or removal of the
Executive from, the offices set forth in paragraph 3.01 above,
 
(ii)  a significant change in the nature or scope of the authorities, powers,
functions or duties of the Executive as contemplated by paragraph 3.01 above, or
a reduction in the compensation under paragraph 4.01(a) or the perquisites or
benefits provided under this Agreement, and such change and/or reduction is not
remedied within 30 days after receipt by the Company of written notice from the
Executive; provided, however, such written notice must be given by the Executive
within 60 days of the date the Executive knows, or should reasonably have known,
of such change or reduction and if notice is not given by the Executive within
such period, he shall be deemed to have waived his rights with respect to such
change or reduction constituting a basis for his Termination of Employment,
 
(iii)  a determination by the Executive made in good faith that as a result of
the Change in Control of the Company and a change in circumstances thereafter
that significantly affects his position, he is unable to carry out the
authorities, powers, functions or duties attached to his position as
contemplated by Section 3 of this Agreement, and such change in circumstance is
not remedied within 30 days after receipt by the Company of written notice from
the Executive,
 
(iv)  a breach by the Company of any material provision of this Agreement that
is not remedied within 30 days after receipt by the Company of written notice
from the Executive, or
 
(v)  the failure of a successor to assume all duties and obligations of the
Company under this Agreement as provided in paragraph 10.10.
 
An election by the Executive to terminate his employment given under the
provisions of this paragraph 7.02(b) shall not be deemed a voluntary termination
of employment by the Executive for the purpose of this Agreement or any plan or
practice of the Company.
 
7.03  For purposes of this Agreement, the termination of the Executive’s
employment shall be deemed to have been for “Cause” only if:
 
(a)  termination of his employment shall have been the result of an act or acts
of dishonesty on the part of the Executive constituting a felony and resulting
or intended to result directly or indirectly in gain or personal enrichment at
the expense of the Company; or
 
(b)  there has been a breach by the Executive during the Period of Employment of
the provisions of paragraph 3.03 above, relating to the time to be devoted to
the affairs of the Company, or of paragraph 8.01, relating to confidential
information, and such breach results in demonstrably material injury to the
Company and with respect to any alleged breach of paragraph 3.03 or of paragraph
8.01 hereof, the Executive after notice and an opportunity to be heard either
shall have failed to take all reasonable steps to that end within 30 days from
his receipt of written notice by the Company pursuant to resolution duly adopted
by a majority of the members of the Board of Directors of the Company; and
provided that thereafter
 
(c)  there shall have been delivered to the Executive a certified copy of a
resolution of the Board of Directors of the Company adopted by the affirmative
vote of not less than three-fourths of the entire membership of the Board of
Directors called and held for that purpose and at which the Executive was given
an opportunity to be heard, finding that the Executive was guilty of conduct set
forth in subparagraphs (a) or (b) above, specifying the particulars thereof in
detail.
 
Anything in this paragraph 7.03 or elsewhere in this Agreement to the contrary
notwithstanding, the employment of the Executive shall in no event be considered
to have been terminated by the Company for Cause if termination of his
employment took place (a) as the result of bad judgment or negligence on the
part of the Executive, or (b) as the result of an act or omission without the
intent of gaining therefrom, directly or indirectly, a profit to which the
Executive was not legally entitled, or (c) because of an act or omission
believed by the Executive in good faith to have been in or not opposed to the
interest of the Company, or (d) for any act or omission in respect of which a
determination could properly be made that the Executive met the applicable
standard of conduct prescribed for indemnification or reimbursement or payment
of expenses under the Policies of the Company or the laws of the State of
Wyoming or the directors’ and officers’ liability insurance of the Company, in
each case as in effect at the time of such act or omission, or (e) as the result
of an act or omission that occurred or began more than twelve calendar months
prior to the Executive’s having been given notice of his Termination of
Employment for such act or omission, unless the commission or commencement of
such act or such omission could not have been reasonably known to a member of
the Board of Directors of the Company (other than the Executive, if he is then a
member of the Board of Directors) in the twelve month period from the date of
the commission or commencement of such act or such omission.
 
7.04  In the event that the Executive’s employment shall be terminated by the
Company during the Period of Employment and such termination is alleged to be
for Cause, or the Executive’s right to terminate his employment under paragraph
7.02(b) above shall be questioned by the Company or for any reason, the
Executive shall have the right, in addition to all other rights and remedies
provided by law, at his election either to seek arbitration in Houston, Harris
County, Texas, under the rules of the American Arbitration Association by
serving a notice to arbitrate upon the Company or to institute a judicial
proceeding in Houston, Harris County, Texas, in either case within 90 days after
having received written notice that his Termination of Employment is subject to
question or that the Company is withholding or proposes to withhold any payments
or provision of benefits or within such longer period as may reasonably be
necessary for the Executive to take action in the event that his illness or
incapacity should preclude his taking such action within such 90-day period.
 
7.05  Each party hereto hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts in Houston, Harris County, Texas, for the
purposes of any proceeding arising out of this Agreement.
 
8.  Confidential Information
 
8.01  The Executive agrees not to disclose, either while in the Company’s employ
or at any time thereafter, to any person not employed by the Company, or not
engaged to render services to the Company, any confidential information obtained
by him while in the employ of the Company, including, without limitation, any of
the Company’s inventions, processes, methods of distribution or customers or
trade secrets; provided, however, that this provision shall not preclude the
Executive from use or disclosure of information known generally to the public or
of information not considered confidential by persons engaged in the business
conducted by the Company or from disclosure required by law or Court order.
 
8.02  The Executive also agrees that upon leaving the Company’s employ he will
not take with him, without the prior written consent of an officer authorized to
act in the matter by the Board of Directors of the Company, any drawing,
blueprint, specification or other document of the Company and its affiliates,
which is of a confidential nature relating to the Company and its affiliates, or
without limitation, relating to its or their methods of distribution, or any
description of any formulae or secret processes.
 
9.  Notices
 
All notices, requests, demands and other communications provided for by this
Agreement shall be deemed to have been duly given if and when mailed in the
continental United States by registered or certified mail, return receipt
requested, postage prepaid, or personally delivered or sent by telex or other
telegraphic means to the party entitled thereto at the address stated below or
to such changed address as the addressee may have given by a similar notice:
 
To the Company: Frontier Oil Corporation
10000 Memorial Drive
Suite 600
Houston, Texas 77024
Attn: General Counsel


To the Executive:  Lloyd J. Nordhausen
757 Earle Court
Cheyenne, Wyoming 82009


 
10.  General Provisions
 
10.01  There shall be no right of set-off, mitigation or counterclaim in respect
of any claim, debt or obligation, against any payments to the Executive, his
dependents, beneficiaries or estate provided for in this Agreement.
 
10.02  The Company and the Executive recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of such agreements.
 
10.03  No right or interest or in any payments shall be assignable by the
Executive; provided, however, that this provision shall not preclude him from
designating one or more beneficiaries to receive any amount that may be payable
after his death and shall not preclude the legal representative of his estate
from assigning any right hereunder to the person or persons entitled thereto
under his will or, in the case of intestacy, to the person or persons entitled
thereto under the laws of intestacy applicable to his estate. The term
“beneficiaries” as used in this Agreement shall mean a beneficiary or
beneficiaries so designated to receive any such amount or, if no beneficiary has
been so designated, the legal representative of the Executive’s estate.
 
10.04  No right, benefit or interest hereunder, shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.
 
10.05  In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to his beneficiary or beneficiaries. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
10.06  The titles to sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the title of any section.
 
10.07  No provision of this Agreement may be amended, modified or waived unless
such amendment, modification or waiver shall be authorized by the Board of
Directors of the Company or any authorized committee of the Board of Directors
and shall be agreed to in writing, signed by the Executive and by an officer of
the Company thereunto duly authorized.
 
10.08   Except as otherwise specifically provided in this Agreement, no waiver
by either party hereto of any breach by the other party hereto of any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of a subsequent breach of such condition or provision or a
waiver of a similar or dissimilar provision or condition at the same or at any
prior or subsequent time.
 
10.09  In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
10.10  Except in the case of a merger involving the Company with respect to
which under applicable law the surviving corporation of such merger will be
obligated under this Agreement in the same manner and to the same extent as the
Company would have been required if no such merger had taken place, the Company
will require any successor, by purchase or otherwise, to all or substantially
all of the business and/or assets of the Company, to execute an agreement
whereby such successor expressly assumes and agrees to perform this Agreement in
the same manner and to the same extent as the Company would have been required
if no such succession had taken place and expressly agrees that the Executive
may enforce this Agreement against such successor. Failure of the Company to
obtain any such required agreement and to deliver such agreement to the
Executive prior to the effectiveness of any such succession shall be a material
breach of this Agreement and shall entitle the Executive to payment from the
Company in the same amount and on the same terms as the Executive would be
entitled hereunder if the Executive had incurred a Termination of Employment on
the effective date of such succession (without regard to whether the employment
of the Executive terminates on such effective date or has terminated after such
effective date). However, in no event shall the Executive be entitled to payment
under both paragraph 7.01 and this paragraph 10.10. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid that executes and delivers the agreement
provided for in this paragraph 10.10 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.
 
10.11  This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.
 
10.12  To the extent that any payment made or benefit provided to the Executive
pursuant to the terms of this Agreement or otherwise results in the Executive
being subject to any income, excise, or other tax at a rate above the rate
ordinarily applicable to wages and salaries paid in the ordinary course of
business (“Penalty Tax”), whether as a result of the provisions of Sections
280G, 4999 or 409A of the Internal Revenue Code of 1986, as amended, or any
similar or analogous provisions of the Internal Revenue Code or any other
statute, whether adopted subsequent to the date hereof or otherwise, then the
amount due the Executive under this Agreement shall be increased by an amount
(the “Additional Amount”) such that the net amount received by the Executive
after paying any applicable Penalty Tax (including any interest or penalties
thereon) and any federal, state or other taxes on such Additional Amount, shall
be equal to the amount that the Executive would have received if such Penalty
Tax were not applicable. Such Additional Amount shall be paid to the Executive
at such time or times that the Penalty Tax is due.
 
10.13  To the extent the Executive prevails in whole or in part in any matter
contesting the validity or enforceability of this Agreement or the amount of
benefit claimed by the Executive hereunder, the Company shall pay all legal fees
and expenses that the Executive incurs as a result of or in connection with such
matter. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and amounts received from other employment or otherwise by the Executive shall
not be recoupable by the Company against the amounts paid or payable to the
Executive pursuant to the terms of this Agreement.
 
10.14  Nothing in this Agreement shall limit or otherwise adversely effect such
rights as the Executive may have under the terms of any equity award, employee
benefit plan, incentive compensation arrangement or other agreement with the
Company or any of its affiliates.
 
10.15  The Company shall withhold from all payments and benefits provided under
this Agreement all taxes required to be withheld by the Company by applicable
law.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.
 
FRONTIER OIL CORPORATION
 
By:      
 
Name:      
 
Title:       
 




EXECUTIVE


 
Lloyd J. Nordhausen
 

